                                Case 2:17-cv-01051-APG-VCF Document 49 Filed 12/07/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George Haines, Esq.
                        8       Nevada Bar No. 9411
                                FREEDOM LAW FIRM
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Henderson, NV 89123
                                702.880.5554 ext. 222
                      11        Efax: 702.967.6666
                                ghaines@freedomlegalteam.com
                      12
                                Counsel for Plaintiff
                      13
                                                                 UNITED STATES DISTRICT COURT
                      14
                                                                     DISTRICT OF NEVADA
                      15

                      16        PAIGE A. CARLOVSKY,                            Case No. 2:17-cv-01051-APG-VCF

                      17                            Plaintiff,                 STIPULATION OF DISMISSAL OF CLAIM
                                                                               FOR DECLARATORY RELIEF AGAINST
                      18                v.                                     BANK OF NEW YORK MELLON
                                                                               FORMERLY KNOWN AS BANK OF NEW
                      19        BANK OF NEW YORK MELLON formerly               YORK ON BEHALF OF
                                known as BANK OF NEW YORK on behalf            CERTIFICATEHOLDERS OF CWMBS,
                      20        of CERTIFICATEHOLDERS OF CWMBS,                INC. CHL MORTGAGE PASS-THROUGH
                                INC. CHL MORTGAGE PASS-THROUGH                 TRUST 2007-14 MORTGAGE
                      21        TRUST 2007-14 MORTGAGE                         PASSTHROUGH CERTIFICATES, SERIES
                                PASSTHROUGH CERTIFICATES, SERIES               2007-14, WITH PREJUDICE
                      22        2007-14,
                                                                               Complaint filed: April 14, 2017
                      23                            Defendant.

                      24
                                        PLEASE TAKE NOTICE that Plaintiff PAIGE A. CARLOVSKY (“Plaintiff”) and
                      25
                                Defendant BANK OF NEW YORK MELLON formerly known as BANK OF NEW YORK on
                      26

                      27        behalf of CERTIFICATEHOLDERS OF CWMBS, INC. CHL MORTGAGE PASS-THROUGH

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:17-cv-01051-APG-VCF Document 49 Filed 12/07/20 Page 2 of 2



                                TRUST 2007-14 MORTGAGE PASSTHROUGH CERTIFICATES, SERIES 2007-14
                         1

                         2      (“BNYM”) hereby stipulate and agree that Plaintiff’s claim for declaratory relief against BoNYM

                         3      be dismissed with prejudice.

                         4             IT IS SO STIPULATED.
                                       DATED: December 4, 2020.
                         5
                                 KNEPPER & CLARK LLC                            AKERMAN LLP
                         6

                         7       /s/ Matthew I. Knepper                         /s/ Nicholas Belay
                                 Matthew I. Knepper, Esq., SBN 12796            Ariel E. Stern, Esq., SBN 8276
                         8       Miles N. Clark, Esq., SBN 13848                Natalie L. Winslow, Esq., SBN 12125
                                 5510 So. Fort Apache Rd, Suite 30              Nicholas E. Belay, Esq., SBN 15175
                         9       Las Vegas, NV 89148                            1635 Village Center Circle, Suite 200
                      10         Email: matthew.knepper@knepperclark.com        Las Vegas, NV 89134
                                 Email: miles.clark@knepperclark.com            Email: ariel.stern@akerman.com
                      11                                                        Email: natalie.winslow@akerman.com
                                 FREEDOM LAW FIRM                               Email: nicholas.belay@akerman.com
                      12         George Haines, Esq., SBN 9411
                                 Nevada Bar No. 9411                            Counsel for Defendant
                      13
                                 8985 S. Eastern Ave., Suite 350                The Bank of New York Mellon fka The Bank
                      14         Henderson, NV 89123                            of New York as Trustee for the
                                 ghaines@freedomlegalteam.com                   Certificateholders of CWMBS, Inc., CHL
                      15                                                        Mortgage Pass-Through Trust 2007-14
                                 Counsel for Plaintiff                          Mortgage Pass-Through Certificates, Series
                      16                                                        2007-14
                      17
                                  ORDER GRANTING STIPULATION OF DISMISSAL OF CLAIM FOR DECLARATORY
                      18          RELIEF AGAINST BANK OF NEW YORK MELLON formerly known as BANK OF NEW
                                 YORK on behalf of CERTIFICATEHOLDERS OF CWMBS, INC. CHL MORTGAGE PASS-
                      19
                                THROUGH TRUST 2007-14 MORTGAGE PASSTHROUGH CERTIFICATES, SERIES 2007-14,
                      20                                      WITH PREJUDICE

                      21
                                IT IS SO ORDERED.
                      22

                      23                                            _________________________________________
                                                                    UNITED STATES DISTRICT COURT JUDGE
                      24
                                                                    DATED this ____
                                                                                7th day of _______________
                                                                                            December       2020
                      25

                      26

                      27

                      28
                                                                            2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
